Exhibit 10.1


EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
1. THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into on February 27, 2014, but is effective as of January 15, 2014, by
and between SILICON VALLEY BANK, a California corporation (“Bank”), and
POKERTEK, INC., a North Carolina corporation (“Borrower”), with its principal
place of business at 1150 Crews Road, Suite F, Matthews, North Carolina 28105.
 
Recitals
 
2. A. Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of July 25, 2008 (as the same has and may continue to be from
time to time further amended, modified, supplemented or restated, the “Loan
Agreement”).
 
3. B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
 
4. C. Borrower has requested that Bank (i) extend the Maturity Date and (ii)
amend certain other provisions of the Loan Agreement.
 
5. D. Although Bank is under no obligation to do so, Bank is willing to amend
certain provisions of the Loan Agreement, all on the terms and conditions set
forth in this Agreement, so long as Borrower complies with the terms, covenants
and conditions set forth in this Agreement in a timely manner.
 
Agreement
 
6. Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
Definitions.  Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.
 
Amendment to Loan Agreement.
 
Section 13 (Definitions).  The following term and its definition set forth in
Section 13.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
 
“Maturity Date” is January 14, 2015.


Limitation of Amendment.
 
The amendment set forth in Section 2, above, is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
Representations and Warranties.  To induce Bank to enter into this Agreement,
Borrower hereby represents and warrants to Bank as follows:
 
Immediately after giving effect to this Agreement (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
Borrower has the power and authority to execute and deliver this Agreement and
to perform its obligations under the Loan Agreement, as amended by this
Agreement;
 
The organizational documents of Borrower delivered to Bank on the Effective Date
and February 22, 2012 remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;
 
The execution and delivery by Borrower of this Agreement and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, have been duly authorized;
 
The execution and delivery by Borrower of this Agreement and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
 
The execution and delivery by Borrower of this Agreement and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
 
This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
 
 

--------------------------------------------------------------------------------

 
 
Integration.  This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.
 
Counterparts.  This Agreement may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.
 
Effectiveness.  This Agreement shall be deemed effective as of January 15, 2014
upon (a) the due execution and delivery to Bank of this Agreement by each party
hereto, (b) Bank’s receipt of the Reaffirmation of Amended and Restated
Subordination Agreement dated of even date herewith, duly executed and delivered
by each party thereto, (c) evidence satisfactory to Bank that the insurance
policies required by Section 6.4 of the Loan Agreement are in full force and
effect, together with appropriate evidence showing lender loss payable and
additional insured clauses or endorsements in favor of Bank, (d) Borrower’s
payment of a non-refundable amendment and extension fee in an amount equal to
Seven Thousand Five Hundred Dollars ($7,500), and (e) payment of Bank’s legal
fees and expenses in connection with the negotiation and preparation of this
Agreement.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
7. In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 
BANK
 
SILICON VALLEY BANK
 
By: /s/ Lauren Cole
Name: Lauren Cole
Title: Vice President
     
BORROWER
 
POKERTEK, INC.
By: /s/ Mark Roberson
Name: Mark Roberson
Title: Chief Executive Officer & Chief Financial Officer
 



 



